Citation Nr: 1710717	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as due to diabetes mellitus II.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which found the Veteran's erectile dysfunction was not associated with diabetes mellitus II.
The issue of entitlement to for erectile dysfunction as secondary to diabetes mellitus II is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is required for the Veteran's erectile dysfunction disability claim.  The Veteran asserts that he has erectile dysfunction that is secondary to his service connected diabetes mellitus II.  The November 2011 VA examination report reflect that his diabetes was diagnosed in 2008. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

Treatment records present evidence that the Veteran has had problems with erectile dysfunction for at least the past ten years, most likely beginning in the mid-1970's.  The records further show that in April 2009, the Veteran received an initial medical diagnosis of erectile dysfunction by a private examiner.  The private examiner continued to treat the Veteran until September 2009.  During this time, the examiner did not provide an opinion regarding the relationship between the erectile dysfunction and the diabetes mellitus II.
In December 2009, the Veteran saw a VA examiner who provided a negative opinion on any relationship between the erectile dysfunction and the diabetes mellitus II.  The examiner concluded the contributing cause of the erectile dysfunction was instead endocrine disease, with the most likely etiology due to low testosterone and hypothyroidism.  The examiner did not provide further elaboration regarding the cause of the erectile dysfunction.  In March 2010, the same VA examiner noted that the Veteran had benign prostatic hypertrophy (BPH).  This report noted that the risk factors for BPH do not include Agent Orange exposure or diabetes, but do include genetics, dietary factors, advancing age, obesity, race and sex hormonal conditions.

During a November 2011 follow up appointment, a different VA examiner provided the Veteran with an examination and filled out a Disability Benefits Questionnaire in an inconsistent manner.  On Question 3.b., the examiner checked off a box indicating that the Veteran's erectile dysfunction was a condition that was at least likely as not due to diabetes; however, on Question 5.b., the examiner checked off that the erectile dysfunction was not at least as likely as not attributable to the diabetes diagnosis and noted that the etiology of the erectile dysfunction was unknown because the symptoms long preceded the diabetes mellitus II diagnosis.  In light of the conflict, the Board finds the opinion does not assist in the resolution of the issue.

The evidence also shows that the Veteran's erectile dysfunction might have worsened.  During the Veteran's April 2009 private examination, he stated that he had trouble initiating and maintaining an erection and that he was not on medication.  During four follow-up visits with the same examiner, (another in April 2009, June 2009, July 2009, and in September 2009), the Veteran mentioned that his erectile dysfunction began years earlier and progressively worsened throughout the years.  While the private examiner noted the Veteran's claims about the condition worsening over the years, he never provided his medical opinion regarding this assertion nor its causation.  During the December 2009 VA examination, the Veteran stated that when medicated, he could initiate and maintain an erection one half of the time.  At the November 2011 VA examination, the examiner noted that the Veteran could not maintain nor initiate an erection without medication.  The question of worsening was only addressed one time in the record.  During the December 2009 VA examination, the provider indicated "no" the Veteran's diabetes mellitus II did not contribute to a worsening or increase in erectile dysfunction.  However, this examiner failed to fully address why this was the case and did not directly address the Veteran's assertions that the erectile dysfunction had worsened over the years.  

As such, the Board finds the above opinions are insufficient (lacking rationale, internal conflict) to decide this appeal and an addendum medical opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Allen, 7 Vet. App. at 448.

Treatment records should be associated with the claim file on remand before obtaining an addendum opinion. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.  Request the Veteran submit authorization for any recent treatment records related to his erectile dysfunction.  Follow proper protocol to obtain authorized records or document the steps taken if the records cannot be associated with the claims file.

2. After associating any VA/private records, request a medical opinion from an appropriate VA clinician regarding the Veteran's erectile dysfunction.  The examiner should review the entire claims file, including a copy of this remand, service treatment records, and any relevant records in an electronic format.   The examiner should respond to the following:

a. Is the Veteran's diagnosis of erectile dysfunction at least as likely as not causally related to his service-connected diabetes mellitus II?

b. If the erectile dysfunction is not found to be causally related to the Veteran's diabetes mellitus II, has it at least as likely as not been aggravated or worsened by the diabetes mellitus II? 

If aggravation is found, please provide a baseline level of disability prior to aggravation.  

Consider all relevant evidence, including lay statements, and provide a comprehensive rationale for any opinion offered.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



